John A. Fogleman, Justice, concurring. I concur in the result reached in this case and substantially with the opinion. Since we do not know what forms of verdict were submitted to the jury, I do not think that we would be justified in assuming that the return of zero damages on Yernon B. Baldridge, Jr.’s action in behalf of his daughter Martha was a finding of no liability. The verdict signed definitely states that the jury found for him on her behalf. This simply means to me that the jury refused to assess damages in her favor. In the case of Pigage v. Chism, 237 Ark. 873, 377 S. W. 2d 32, there was a definite verdict against the principal party, i. e., the minor. At the same time there was a definite verdict in favor of the secondary parties, i. e., the parents of the minor. If we could say that this was the case here, then the rule declared in that case would be applicable. I do not feel that the evidence as to contributory negligence and assumption of the risk by Martha Baldridge is so vague, weak and circumstantial that a jury verdict against her on the basis of comparative negligence would not be substantially supported or that there would not be a jury question on these defenses. I realize that the majority is not so holding, but is merely saying that it is unwilling to assume that there was a jury verdict against her on the question of liability. The description of the evidence in the majority opinion, however, seems to me to be such that a reader might draw the inference that it was so vague, weak and circumstantal as to justify a directed verdict on those defenses on a retrial. I do not believe that this is so or is intended. Brown, J., joins in this concurrence.